Title: From Thomas Jefferson to Richard Harison, 1 April 1791
From: Jefferson, Thomas
To: Harison, Richard



Sir
Philadelphia Apr. 1. 1791.

The recess of Congress now permitting me to resume the subject of my letter of Aug. 12. which was circular, I have the honor of  acknoleging the receipt of yours of Sep. 3. and Dec. 4. together with the papers which accompanied the latter. These, with the observations you have been so good as to make on the subject of British debts and property will enable us to give answers as to the proceedings of N. York whenever the British government shall think proper to come forward.—The other object, that of procuring a complete set of the laws of every state for the use of the federal government, is extremely important. I must therefore ask the favor of you to send forward the volumes you mention to have procured in your letter of Sep. 3. and still beg the continuation of your attention to the procuring any others which may be necessary to complete our collection, and of which you are the best judge. Whenever you will be so good as to notify me of the cost of those already procured, and so from time to time of those to be procured, you shall be immediately reimbursed by a bankpost-note. I am in hopes the apparent necessity of having such a collection made and deposited here will apologize to you for the trouble I have asked you to take herein, and pray you to accept my thanks for the same and assurances of the esteem with which I have the honor to be Sir Your most obedt. & most humble servt,

Th: Jefferson

